COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Aderonke Aderemi
Appellate case number:      01-22-00525-CV
Trial court case number:    1176890
Trial court:                County Civil Court at Law No. 1 of Harris County
        On July 15, 2022, relator, Aderonke Aderemi, filed an “Emergency Petition for a
Writ of Mandamus on Trial Court’s Issuance of Immediate Writ of Possession After
[Relator] Posted a Supersedeas Cash Bond of $12,480.00 and Injunctive Relief on [Real
Party in Interest, Massandra KV Vineyards Owner LLC, as Successor in Interest to PAC’s]
Constructive Eviction.” In the mandamus petition, relator requests that we issue a writ of
mandamus directing the trial court to “vacate and stay [its] order to execute an immediate
[w]rit of [p]ossession,” and to allow relator’s direct appeal of the Final Judgment entered
in the underlying case to be considered by the Court.
        On July 15, 2022, the Court requested a response to relator’s petition for writ of
mandamus. The deadline for any party to file a response to the mandamus petition was
August 4, 2022. On August 3, 2022, the respondent, the Honorable Audrie Lawton-Evans,
filed a motion for extension of time to file a response to the mandamus petition. Judge
Lawton-Evans’ motion was granted, and the deadline for filing a response was extended to
August 18, 2022.
       On August 16, 2022, Judge Lawton-Evans filed a second motion for extension of
time to file a response to the mandamus petition, requesting that the deadline be extended
to September 15, 2022. In the motion, Judge Lawton-Evans states that relator is not
prejudiced by the requested “brief extension,” because the Court stayed execution of the
writ of possession pending consideration of the mandamus petition.
      Judge Lawton-Evans’ second motion for extension is granted. The deadline for
Judge Lawton-Evans to file a response to relator’s petition for writ of mandamus, if any, is
extended to September 15, 2022.
      It is so ORDERED.

Judge’s signature: _____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ____August 23, 2022______